HOBBY, Judge.
There is no error, we think, in the judgment rendered in the court below.
The allegations of the petition showed that the plaintiff’s cause of action grew out of a contract, by the terms of which the appellee undertook and contracted to deliver the stock at the city of Chicago, Illinois, to the *197consignees named; but the proof in support of this was a live stock shipping contract in writing, introduced by plaintiff, which contained the stipulation releasing defendant from liability beyond the termination of its own line of road, and which the testimony showed was New Orleans, Louisiana. These facts did not establish a cause of action against the defendant, because a common carrier is not liable beyond the terminus of its own line, unless it has assumed such liability by contract. Trust Co. v. Railway, 31 Fed. Rep., 247; Ortt v. Railway, 36 Minn., 396.
And the fact alone that it received goods marked for a place beyond its own terminus does not import an agreement to transport to the destination named as a common carrier. Laws, on Carr., sec. 240.
Those cases which hold that such fact alone is to be regarded as showing that the railroad had contracted for the delivery of the freight at the point of destination, and as showing that it had made arrangements with connecting lines, concede that this is not so where it expressly limits its liability. Ala. S. S. R. Co. v. Mt. V. Co., 84 Ala., 173; Falvey v. Railway, 76 Ga., 597.
The reason a railroad is not liable beyond its own line as a common carrier, in the absence of an express contract, is because it is not a common carrier beyond its own line. The law attaches to it no liability as a common carrier beyond the terminus of its own line, and does not compel it to act as common carrier over other lines not within its control. Railway v. Baird, 75 Texas, 256.
Hence, when this liability does attach, it must be by virtue of some contract assuming it.
In the case under consideration the stipulation excepted to expressly releases it from such liability. It was lawful for the defendant in the contract of shipment to so decide. Railway v. Baird, supra.
The appellant’s exceptions thereto were properly overruled, and as the evidence failed to show that plaintiff had any such cause of action against the appellee as was alleged in the petition, there was no error in rendering judgment for the defendant.
We think the judgment should be affirmed.

Affirmed.

Adopted February 11, 1890.